Citation Nr: 9906395	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March to October 1957.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Atlanta.

The veteran, with his sister as an observer, provided 
testimony before the undersigned Member of the Board at the 
RO in December 1998, a transcript of which is of record.  
[Tr.]

At the December 1998 personal hearing, the issues of 
entitlement to service connection for a back disorder, 
hypertension and a bilateral foot disorder were specifically 
withdrawn.  Tr. at 1.  These issues are no longer part of the 
current appellate review.


FINDING OF FACT

The claim for entitlement to service connection for arthritis 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. § 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.307, 3.309 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has clearly indicated that 
this is not intended to limit a grant of service connection 
to those disabilities which were present in service or within 
a year thereafter, but also contemplates a chronic disability 
for which there is a credible medical opinion that there is a 
link between current disability and the in-service injury or 
disease.  See, i.e., Caluza v. Brown, 7 Vet. App. 498 
(1995)..  The Court further concluded that "satisfactory" 
evidence meant "credible" evidence as characterized in 
Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 1996); see also 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, op. cit.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

VA Adjudication Procedure Manual, M21-1, includes special 
provisions for "Fire-Related Cases" at paragraph 4.06 where 
records were lost due to the unfortunate fire at the St. 
Louis archival repository.  The Manual instructs VA personnel 
as to procedures and alternatives when records are needed to 
resolve the claim and these cannot be secured from the 
service department.  VA is directed to assist appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  At paragraph 4.07, it further suggests various 
types of evidence which may be considered in lieu of missing 
service medical records.  Other guidelines are set forth as 
to alternative records such as may be available through newly 
discovered archives like the Office of the Army Surgeon 
General (SGO).  See also, Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
and Smith (Bernard) v. Brown, 9 Vet. App. 363 (1996). 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. Brown, 2 
Vet. App. 492 (1992).  Consequently, his lay assertions 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  The credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, the appellant is not qualified to proffer an opinion 
as to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu holding that lay persons 
were not qualified to provide a probative diagnosis on a 
medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  On the 
other hand, lay individuals may provide insights and 
information with regard specific incidents, etc.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, op. cit.; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit. 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The veteran's primary service medical records are unavailable 
and presumed lost in a fire in the records center in St. 
Louis.

However, as a result of several forms filled out by the 
veteran giving more details, and searches undertaken by the 
RO through various alternative sources for records, the 
Morning Reports for the veteran's unit while at Ft. Jackson 
were found, and specifically, listings are shown for his 
being admitted to and discharged from the hospital at that 
unit were obtained, dated in May-June 1957.  Details as to 
the specific care are not shown.  

VA outpatient records show care for a number of complaints 
and findings reflecting arthritis including in one or both 
knees and his low back in 1987. 

Clinical reports of care from other private facilities are in 
the file showing other complaints including relating to 
phlebitis in 1993 and 1994.

Extensive treatment records and reports are of record from a 
private physician, W. M. P., M.D., showing that he has seen 
the veteran for a variety of complaints including arthritis 
in several joint areas since 1993.  Diagnoses have included 
degenerative joint disease.  Dr. P submitted a statement 
dated in August 1996 to the effect that the veteran is 
totally disabled from severe arthritis.

VA examination in July 1996 noted that in service, the 
veteran reported that his boots had become frozen secondary 
to cold weather at Ft. Jackson, and that he had pain in his 
feet, low back and joints, and was given a salve to run on 
his back and feet.  He said that the pains had continued with 
episodes of worsening to present.  The veteran stated that he 
had worked as a hospital attendant until 1971 when he quit 
due to back and leg pain.  He had since been given Social 
Security Administration (SSA) benefits.  X-rays were taken 
and are of record.  The pertinent diagnosis was degenerative 
arthritis of the lumbar spine.

The veteran has testified that he was seen for arthritis in 
1957, and while he had not been injured, his joints just 
started hurting.  Tr. at 1, 5.  He further stated that he had 
been treated for arthritis since service, and that the first 
doctor that did so was Dr. P.  Tr. at 2.  He said that he had 
gone to Dr. P for the first time in the 1980's, before which 
he treated himself, and had been told that he had arthritis 
in multiple joints.  Tr. at 2-3, 4.  He testified that he now 
has arthritis in his knees, ankles, elbows and back, but not 
so much in his hips or wrist.  Tr. at 6.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  See Grivois and Grottveit cases, op. 
cit. 

From the outset, however, the Board would note that in cases 
such as this, where service records have been lost to fire, 
special guidelines are set forth for assisting a veteran in 
obtaining collateral or alternative evidence from other 
sources.  The veteran was fully informed in this case as to 
what sort of evidence would suffice, and to the extent 
possible, the RO has pursued those avenues in this case.  For 
instance, after the veteran has repeatedly filled out 
National Archives and Records Administration Forms 13075, 
additional searches were undertaken which eventually resulted 
in securing SGO records.  In that regard, it appears that all 
logical avenues of pursuit for acquiring any collateral and 
pertinent records were pursued.

Perhaps more importantly from the veteran's standpoint, 
however, is that under regulations as well as judicial 
mandates, it is not necessarily fatal to a claim for service 
connection for any given disability when service records may 
not be readily available, since claims can be adjudicated 
fully absent such records if there is other collateral or 
documentary evidence to support the claim.  


Turning to the veteran's specific claim for service 
connection for arthritis, the Board notes that even if 
service medical records were to document complaints, and 
recent post service medical evidence of record documents 
arthritis at present, there exists in the record no competent 
medical opinion linking the veteran's current arthritis to 
his period of active service or any incident therein, or for 
that matter, inservice arthritis as opposed to some other 
disability.  

Even as the Board stipulates that the veteran was in the 
hospital at Fort Jackson, as sustained in SGO records, which 
nominally corroborates his assertion in that regard, he must 
still provide evidence that there is a nexus between that or 
some other disability in service and post-service arthritis.  
This he has not done.

More importantly, the Board notes that the veteran has 
testified that he never sought treatment for his back after 
discharge from service in 1957 until the 1980's, other than 
what he did for himself.  While the Board certainly 
understands that the veteran sincerely believes in his claim, 
is in fact quite convinced of the circumstances in service 
which he believes led to his current arthritic problems, and 
undoubtedly has had his share of aches and pains over the 
years, his words alone, absent medical collaboration, are not 
enough to sustain a grant of service connection for 
arthritis.  

Again, while the evidence with regard to inservice 
manifestations is relatively unpersuasive in nature, the 
particularly critical element lacking in the veteran's case 
is that there is no demonstrated nexus between any arthritis 
he may currently experience and his period of active service.

The veteran's assertion that his current arthritis is related 
to symptomatology reported in service is based upon his lay 
opinion.  While he has said that he worked in a hospital for 
some time, the record does not show that he has been trained 
as a physician or in any other category of the medical arts 
so as be qualified to make such an assertion.  He is thus 
asserting a fact well beyond his competence.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, the veteran's lay opinion 
is an insufficient basis upon which to find this claim well 
grounded.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, the veteran's 
claim for service connection for arthritis must be denied as 
not well grounded.  See Grivois, Espiritu, and Tirpak, op. 
cit., respectively.


As the veteran has not submitted a well grounded claim of 
entitlement to service connection for arthritis, the doctrine 
of reasonable doubt is not applicable to his case.  The Court 
has held that if an appellant fails to submit a well grounded 
claim, VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, op. 
cit.; 38 C.F.R. § 3.159(a) (1998).

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  In Meyer v. Brown, 9 Vet. App. 425 
(1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9 (1998), prior to determining that a claim is 
not well grounded.

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for arthritis, and 
since there has been fully adequate, concerted and to a 
reasonable extent, successful, effort to acquire alternative 
evidence in this fire-related case, there is no further need 
to assist in such development in a claim that is not well 
grounded.  Accordingly, the appeal for entitlement to service 
connection for arthritis is denied.  

ORDER

Entitlement to service connection for arthritis is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

- 10 -


- 1 -


